DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first frame element and the second frame element of claim 17 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The first frame element and the second frame element lack clear antecedent basis in the specification.  There is no discussion in the specification of these first and second elements fastened to each other to provide a tail-side vehicle frame.  Additionally, the language of the specification does not match the claim language, first frame element and second frame element, so there is no one to one correspondence for the language between the specification and the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 17, Applicant’s claims are broad such that they include structures not disclosed in the specification.  For example, there is no mention or discussion of these first and second frame elements, nor are there corresponding reference numbers for these claimed elements.  There is no discussion of a first frame element or a second frame element in the specification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 9,994,263 B1).
Regarding claim 1, Richter discloses a modular tail assembly (Figs. 6-7 with col. 8 ln. 28 and Fig. 7 describing individual “electronic control modules”) for a motor vehicle (Fig. 1, 2), comprising: a frame element (Fig. 6, 30 & 38); a tailgate (Fig. 1, 10); and a tail-side vehicle frame (Fig. 6, left and right side portions with bottom portions illustrated below that surround the sides of frame element 30 and form a u-shaped element above the tires spanning the entire backside of the vehicle and forming a u-shaped partial border around the tailgate 10 as illustrated in Fig. 6 which is reproduced below) delimiting a loading opening, the frame element 30 configured to form a part of the tail-side vehicle frame, the an extendable rod 30 may be provided, the rod 30 extending laterally from the second or middle section 12 b for secured receipt by a secondary lower locking receiver 32a“ and col. 7 ln. 36-38 discloses “a pair of hinges or bearing surfaces 38 may be connected between the vehicle bed 4 and each door”, i.e. the frame element 30/38 may be fastened to the tail-side vehicle frame by the locking receiver 32a and may be connected at the end of the vehicle bed).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    532
    632
    media_image1.png
    Greyscale



[AltContent: rect] 
As to claim 2, Richter discloses wherein the frame element (30 & 38) is formed to be U-shaped (Fig. 7 illustrates the u-shape of 38 reproduced on page 6 below) and has a center portion (Fig. 7, center portion of 38) extending transverse to the longitudinal direction of the vehicle, wherein the frame element includes end portions (Fig. 7, upward end portions of 38) at opposing ends of the center portion, the end portions each arranged at an angle to the center portion (Fig. 7 illustrate the end portions arranged at right angles to the center portion).

[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    800
    1418
    media_image2.png
    Greyscale




Regarding claim 3, Richter discloses wherein the end portions and the center portion form a one-piece component (Fig. 7 illustrates one piece component of 38 and Fig. 6 illustrates the one piece component of 30).
As to claim 4, Richter discloses wherein the tailgate is configured to be pivoted about a pivot axis that runs transverse to the longitudinal direction of the vehicle and is arranged at the height of the center portion (col. 7 ln. 36-38).
Regarding claim 5, Richter discloses wherein the tailgate (10) is configured to be opened by way of a combined translational and pivoting movement (col. 2 ln. 48-50 teaches the tailgate “includes a first, second and third section (also referred to herein as a door) 12a, 12b, 12c “and col. 7 ln. 40-42 disclose “pivoted rotation of the first, second and third section 12 a, 12 b, 12 c” and Fig. 5 and Fig. 10 illustrate portions of the tailgate 10 and telescopic portions 118 which extend out by translational movement and angle down via a pivoting movement).

Regarding claim 7, Richter discloses further comprising a distance sensor as a sensor element (col. 8 ln. 9-15).
As to claim 8, Richter discloses wherein the modular tail assembly is composed of several modules (Fig. 7 illustrates 3 different modules in the form of door sections 12a, 12b and 12 c and Figs. 6-7 with col. 8 ln. 28 and Fig. 7 describing individual “electronic control modules”).
Regarding claim 9, Richter discloses wherein the tailgate (10) is moveable to a pivoted-out position, wherein the tailgate forms a ramp (Fig. 5, 118) when in the pivoted-out position.
As to claim 10, Richter discloses wherein the tailgate (10) is composed of at least two ramp elements (Fig. 5, 118) which are telescopically displaceable relative to one another (Fig. 5 illustrates the ramp elements displaceable relative to one another).
Regarding claim 11, Richter discloses wherein the motor vehicle has a vehicle body which is formed so that a cargo tray (Fig. 1, 4a) is arranged in the region of a tail-side vehicle trunk.
As to claim 12, Richter discloses wherein the cargo tray is fastened detachably to the vehicle body (Fig. 1 illustrates the cargo tray 4 which is capable of being detached from the back portion of the vehicle during production or in the event of a repair).
Regarding claim 17, as best understood, Richter discloses a tail-side vehicle frame (Fig. 6, left and right side portions with bottom portions illustrated above that surround the sides of frame element 30 and form a u-shaped element above the tires spanning the entire backside of the vehicle and forming a u-shaped partial border around the tailgate 10 as illustrated in Fig. 6 which is reproduced below) that delimits a loading opening to a motor vehicle (Fig. 1, 2); a first frame element (Fig. 6, 38) that is detachably fastened to at least one second frame element (col. 5 ln. 55-67) to provide the tail-side includes a first, second and third section (also referred to herein as a door) 12a, 12b, 12c “and col. 7 ln. 40-42 disclose “pivoted rotation of the first, second and third section 12 a, 12 b, 12 c” and Fig. 5 and Fig. 10 illustrate portions of the tailgate 10 and telescopic portions 118 which extend out by translational movement and angle down via a pivoting movement).
As to claim 18, Richter discloses wherein the tailgate is moveable to a pivoted-out position, wherein the tailgate forms a ramp (Fig. 5, 118) when in the pivoted-out position.
Regarding claim 19, Richter discloses wherein the tailgate is composed of at least two ramp elements (Fig. 5, 118) which are telescopically displaceable relative to one another (Fig. 5 illustrates the ramp elements displaceable relative to one another).

Claims 1-8, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 7,503,619 B2).
Regarding claim 1, Werner discloses a modular tail assembly (Fig. 3, 10) for a motor vehicle (Fig. 3, 16), comprising: a frame element (Fig. 5, 26); a tailgate (Fig. 3, 22); and a tail-side vehicle frame (Fig. 3, 18) delimiting a loading opening (Figs. 3-4 illustrate the loading opening options and col. 4 ln. 48-51 discloses “The multiple opening positions of the liftgate 10 provide a user with various options during loading and unloading of items”, i.e. a user may delimit the loading opening), the frame element (26) configured to form a part of the tail-side vehicle frame (Fig. 6 illustrates element 26 forming part of frame 18), the frame element detachably fastened to another part of the tail-side vehicle frame (Fig. 6 illustrates frame element 26 fastened via 48 and col. 2 ln. 64-67 discloses “the lower frame member 26 includes a frame latch 48. The frame latch 48 engages a rear striker (not shown) located at the rear portion 14 of the motor vehicle 16 to lock the frame 18 thereto”, i.e. frame element 26 is fastened by latch 48).
As to claim 2, Werner discloses wherein the frame element (26) is formed to be U-shaped (Fig. 5 illustrates the U-shaped formation of 26) and has a center portion (Fig. 5, 40) extending transverse to the longitudinal direction of the vehicle, wherein the frame element includes end portions (Fig. 5, 36 and 38) at opposing ends of the center portion, the end portions each arranged at an angle to the center portion (Fig. 5 illustrates end portions 36 & 38 arranged at an angle on both sides of the center portion 40).
Regarding claim 3, Werner discloses wherein the end portions and the center portion form a one-piece component (Fig. 5 illustrates all portions 36, 38 & 40 coming together to form the one-piece component 26).
As to claim 4, Werner discloses wherein the tailgate (22) is configured to be pivoted about a pivot axis that runs transverse to the longitudinal direction of the vehicle and is arranged at the height of the center portion (col. 4 ln. 54-56 discloses “the user may pivot the tailgate 22 relative to the frame 18 to move the liftgate 10 into the tailgate open position, as shown in FIG. 4”, i.e. the tailgate is pivoted about an axis transverse to the longitudinal direction of the vehicle).
Regarding claim 5, Werner discloses wherein the tailgate (22) is configured to be opened by way of a combined translational and pivoting movement (col. 2 ln. 53-63).

Regarding claim 7, Werner discloses further comprising a distance sensor as a sensor element (Fig. 7, 82 and col. 4 ln. 7-20).
As to claim 8, Werner discloses wherein the modular tail assembly is composed of several modules (Fig. 5).
Regarding claim 11, as best understood, Werner discloses wherein the motor vehicle has a vehicle body which is formed so that a cargo tray (Fig. 4, 94) is arranged in the region of a tail-side vehicle trunk.
As to claim 12, Werner discloses wherein the cargo tray is fastened detachably to the vehicle body (Fig. 4 illustrates the cargo tray 94 which is capable of being detached from the back portion of the vehicle during production or in the event of a repair).
Regarding claim 17, Werner discloses a tail-side vehicle frame (Fig. 3, 18) that delimits a loading opening (Figs. 3-4 illustrate the loading opening options and col. 4 ln. 48-51 discloses “The multiple opening positions of the liftgate 10 provide a user with various options during loading and unloading of items”, i.e. a user may delimit the loading opening) to a motor vehicle (Fig. 3, 16); a first frame element (Fig. 5, 26) that is detachably fastened to at least one second frame element (Fig. 5, 56) to provide the tail-side vehicle frame, the first frame element having a center portion (Fig. 5, 40), a first end portion (Fig. 5, 36), and a second end portion (Fig. 5, 38), the center portion configured to extend transverse to a longitudinal direction of a vehicle (Fig. 5), the first and second end portions disposed at opposing ends of the center portion, the first and second end portions extending upwardly from the center portion (Fig. 5 illustrates first (36) and second (38) end portions at opposing ends of center portion 40 and extending upwardly from center portion 40); a cargo tray (Fig. 4, 94) arranged in a region of a tail-side vehicle the user may pivot the tailgate 22 relative to the frame 18 to move the liftgate 10 into the tailgate open position, as shown in FIG. 4”, i.e. the tailgate is pivoted about an axis transverse to the longitudinal direction of the vehicle).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiSimone (US 2018/0257537 A1) discloses a tail assembly for a motor vehicle with a tailgate that forms a ramp in its pivoted-out position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/September 10, 2021/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612